Order entered November 26, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00764-CR

                             JONATHAN RADFORD, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-24153-Q

                                             ORDER
       By letter dated September 4, 2018, court reporter Kendra Thibodeaux notified the Court

that no reporter’s record was taken in this appeal. In light of this, we ORDER this appeal

submitted without a reporter’s record.

       Appellant’s brief is DUE on or before December 21, 2018.




                                                        /s/   LANA MYERS
                                                              JUSTICE